Judge Underwood
delivered the opinion of the Court.
Upon examination, we find no error in the record. Nor do we discover any point, new or difficult. The opinions of the circuit court, to which exceptions were taken, relate to the admissibility and rejection of evidence offered, and we are of opinion, that the circuit court, decided the several questions presented correctly.
The judgment of the circuit court is affirmed with damages. The appellee must recover his costs in this court.
Petition for a re-hearing.